In a proceeding to discipline the respondent, an attorney, in which an order disbarring him from the practice of law was entered June 29, 1965, the respondent moves to vacate the order of disbarment, for permission to serve an amended answer to the petition in order to put in issue its various allegations, and for this court to set the issues down for a hearing. Motion granted to the extent of permitting respondent to serve his answer on petitioner within 10 days after the entry of the order hereon and thereupon referring the matter to Hon. Walter R. Hart, a Justice of the Supreme Court, as Referee for the purpose of: (a) conducting hearings as to the issues raised by the petition and the denials to be asserted by respondent in his amended answer; and (b) rendering a written report setting forth specific findings as to such issues. The motion is otherwise denied. Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.